Registration No. 333-213425 As filed with the Securities and Exchange Commission on September 28, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT Amendment 1 UNDER THE SECURITIES ACT OF 1933 JASMIN CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 30-08343441 2590 IRS Employer Identification Number Primary Standard Industrial Classification Code Number Jasmin Corp. 33 Rue Theophile Lamy, Bourges 18000 France Tel. + Email: info@jasmincorp.com (Address and telephone number of principal executive offices) BUSINESS FILINGS INCORPORATED. ivision Street, Carson City, NV 89703 Tel: 608-827-5300 (Address, including zip code, and telephone number, Including area code, of agent for service) 1 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box: ¨ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ If this form is a post-effective registration statement filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ If this form is a post-effective registration statement filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer - Accelerated filer - Non-accelerated filer - Smaller reporting company X (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Securities to be Amount To Be Offering Price Per Aggregate Registration Registered Registered Share (1) Offering Price Fee Common Stock: 2,000,000 $ 0.04 $ 80,000 $ 8.06* (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(a) of the Securities Act. *- Fee was previously paid The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. 2 PROSPECTUS Jasmin Corp. 2,000,000 Shares of Common Stock $0.04 per share Prior to this Offering, no public market has existed for the common stock of Jasmin Corp. Upon completion of this Offering, we will attempt to have the shares quoted on the Over the Counter-Bulletin Board (“OTCBB”), operated by FINRA (Financial Industry Regulatory Authority). There is no assurance that the Shares will ever be quoted on the Bulletin Board. To be quoted on the Bulletin Board, a market maker must apply to make a market in our common stock. As of the date of this Prospectus, we have not made any arrangement with any market makers to quote our shares. Please refer to discussion under “Prospectus Summary” on page 1 and “Risk Factors on page7 of the highly illiquid nature of investment in our shares. This is our initial public offering. We are registering for sale a total of 2,000,000 shares of our common stock on a self-underwritten, “best efforts” basis. There is no minimum number of shares are required to be purchased by each investor. Our sole officer, Jean-Paul Chavanaz, will sell the shares on our behalf. He will not receive any commissions or proceeds for selling the shares on our behalf. All of the shares being registered for sale by the Company will be sold at a price per share of $0.04 for the duration of the Offering. There is no minimum amount we are required to raise from the shares being offered by the Company and any funds received will be immediately available to us. There is no guarantee that this Offering will successfully raise enough funds to institute its business plan. Additionally, there is no guarantee that a public market will ever develop and you may be unable to sell your shares. The shares being offered by the Company will be offered for a period of two hundred and seventy (270) days from the original effective date of this Prospectus, unless extended by our directors for an additional 90 days. Jasmin Corp. is a development stage company and currently has minimal active business operations. Any investment in the Shares offered herein involves a high degree of risk. You should only purchase Shares if you can afford a complete loss of your investment. Our independent auditors have issued an audit opinion for Jasmin Corp., which includes a statement expressing a doubt as to our ability to continue as a going concern. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”) and, as such, may elect to comply with certain reduced public company reporting requirements for future filings. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . Neither the U.S. Securities and Exchange Commission (“SEC”) nor any state securities division has approved or disapproved these securities, or determined if this Prospectus is current, complete, truthful or accurate. Any representation to the contrary is a criminal offense. 3 TABLE OF CONTENTS Page Summary of Prospectus 5 General information about our Company 5 The Offering 6 Risk Factors 7 Risks associated with Jasmin Corp. 7 Risks associated with this offering 8 Use of Proceeds 12 Determination of Offering Price 13 Dilution 13 Selling Security Holders 14 Plan of Distribution 15 Shares offered by the Company will be sold by our sole officer and director 15 Terms of the Offering 15 Offering proceeds 15 Procedures and requirements for subscription 15 Right to reject subscriptions 15 Description of Securities to be Registered 15 Interest of Named Experts and Counsel 16 Information with Respect to the Registrant 16 Plan of operation 16 Description of business 19 Legal proceedings 21 Market price of and dividends of the registrant’s common equity and related stockholder matters 21 Management’s discussion and analysis of financial condition and results of operations 22 Changes in and disagreements with accountants on accounting and financial disclosure 24 Quantitative and qualitative disclosures about market risk 24 Directors and executive officers 24 Executive compensation 25 Security ownership of certain beneficial owners and management 26 Certain relationships and related transactions 26 Material Changes 27 Incorporation of Certain Information by Reference 27 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 27 Financial Statements 27 Until August 31, 2016, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. Until , 201_ (90 business days after the effective date of this prospectus) all dealers that effect transactions in these securities whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealer’s obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 4 SUMMARY OF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this Prospectus. In this Prospectus, unless the context otherwise denotes, references to “we,” “us,” “our”, “Jasmin”, and “Company” are to Jasmin Corp. A Cautionary Note on Forward-Looking Statements This Prospectus contains forward-looking statements, which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” that may cause our industry’s actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. 5 General Information about Our Company Jasmin Corp. was incorporated in the State of Nevada on October 7, 2014. Jasmin is an e-commerce development stage company that intends to establish itself as a designing industry of home and space decorations made from cork materials. The Company also has its webpage which is www.jasmincorp.com filled with basic information about us. Our range of offered products is very extensive. Mostly it is useful things like cute trinkets, original jewelry and decorative panels, custom lighting and stylish interior design - all these articles from the corks will create a unique atmosphere in a house, officer or elsewhere, showing a non-standard taste of its owner. We are a development stage company and have commenced only limited business operations and have not generated any revenues.Our auditors issued a going concern opinion. Our only assets are our cash at June 30, 2016, consisting of approximately $3,745 in cash generated from loan from our founder and the issuance of shares of Company common stock to our founder. Currently we do not have sufficient capital to fund our business development. Per the Use of Proceeds section, we are attempting to raise $80,000, from this Offering. However, if we raise $20,000 we feel this is sufficient to develop the business for the next 12 months. If we are only able to raise $15,000, from the Offering, then we feel this will be sufficient for the next 12 months to cover professional fees and minimal business development. We feel we need to raise at least $12,000 to cover professional fees and miscellaneous expenses for the next 12 months. Jasmin Corp’s corporate address is 33 Rue Theophile Lamy, Bourges 18000 France. All of the Company’s assets and operation are located in France. Our telephone number in France is 0033644631118. Our fiscal year end is June 30. We received our initial funding of $2,000 through the sale of common stock to our sole officer and director. Jean-Paul Chavanaz purchased 2,000,000 shares of our common stock at $0.001 on April 18, 2016 for $2,000. Our financial statements from inception (October 7, 2014) through the period ended June 30, 2016; report no revenues and a net loss of $75. This is our initial public offering. We are registering a total of 2,000,000 shares of our common stock. All of the shares being registered for sale by the Company will be sold at a price per share of $0.04 for the duration of the Offering. We will be selling the 2,000,000 shares of common stock we are offering as a self-underwritten offering. There is no minimum amount we are required to raise in this Offering, and any funds received will be immediately available to us. This Offering will terminate on the earlier of the sale of all of the shares offered or 270 days after the date of the Prospectus, unless extended an additional 90 days by our board of directors. There is no current public market for our securities. As our stock is not publicly traded, investors should be aware they probably will be unable to sell their shares and their investment in our securities is not liquid. Implications of Being an Emerging Growth Company As a company with less than $1 billion in revenue during its last fiscal year, we qualify as an “emerging growth company” as defined in the JOBS Act. For as long as a company is deemed to be an emerging growth company, it may take advantage of specified reduced reporting and other regulatory requirements that are generally unavailable to other public companies. These provisions include: · A requirement to have only two years of audited financial statements and only two years of related Management's Discussion and Analysis included in an initial public offering registration statement; · An exemption to provide less than five years of selected financial data in an initial public offering registration statement; · An exemption from the auditor attestation requirement in the assessment of the emerging growth company's internal controls over financial reporting; · An exemption from the adoption of new or revised financial accounting standards until they would apply to private companies; · An exemption from compliance with any new requirements adopted by the Public Company Accounting Oversight Board requiring mandatory audit firm rotation or a supplement to the auditor's report in which the auditor would be required to provide additional information about the audit and the financial statements of the issuer; and · Reduced disclosure about the emerging growth company's executive compensation arrangements. 6 An emerging growth company is also exempt from Section 404(b) of Sarbanes Oxley, which requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. Similarly, as a Smaller Reporting Company we are exempt from Section 404(b) of the Sarbanes-Oxley Act and our independent registered public accounting firm will not be required to formally attest to the effectiveness of our internal control over financial reporting until such time as we cease being a Smaller Reporting Company. As an emerging growth company, Jasmin Corp. is exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. Section 107 of the JOBS Act provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected to take advantage of the benefits of this extended transition period. Our financial statements may therefore not be comparable to those of companies that comply with such new or revised accounting standards. We would cease to be an emerging growth company upon the earliest of: § The first fiscal year following the fifth anniversary of this offering, § The first fiscal year after our annual gross revenues are $1 billion or more, § The date on which we have, during the previous three-year period, issued more than $1 billion in non-convertible debt securities, or § As of the end of any fiscal year in which the market value of our common stock held by non-affiliates exceeded $700 million as of the end of the second quarter of that fiscal year. The offering The Issuer: Jasmin Corp. Securities Being Offered: 2,000,000 shares of common stock Total amount of shares outstanding after the offering: 4,000,000 shares of common stock Price Per Share: $0.04 Duration of the Offering: This Offering will terminate on the earlier of the sale of all of the shares offered by the Company or 270 days after the date of the Prospectus, unless extended by our Board of Directors for an additional 90 days. Gross Proceeds if 100% of the Shares Are Sold: Gross Proceeds if 75% of the Shares Are Sold: Gross Proceeds if 50% of the Shares Are Sold: Gross Proceeds if 25% of the Shares Are Sold: Gross Proceeds if 15% of the Shares Are Sold: Gross Proceeds if 5% of the Shares Are Sold: $80,000 $60,000 $40,000 $20,000 $12,000 $4,000 Furthermore, the Company may not sell any shares. In this instance, we will not receive any proceeds from this offering. Securities Issued and Outstanding: There are 2,000,000 shares of common stock issued and outstanding as of the date of this prospectus, held by our sole officer and director, Jean-Paul Chavanaz. Subscriptions: All subscriptions once accepted by us are irrevocable. Registration Costs We estimate our total offering registration costs to be $8,000. If we experience a shortage of funds prior to funding, our directors have informally agreed to advance funds to allow us to pay for offering costs, filing fees, and correspondence with our shareholders; however, our directors have no formal commitment or legal obligation to advance or loan funds to the Company. Risk Factors See “Risk Factors” and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in shares of our common stock. RISK FACTORS An investment in these securities involves a high degree of risk and is speculative in nature. In addition to the other information regarding the Company contained in this Prospectus, you should consider many important factors in determining whether to purchase Shares. Following are what we believe are material risks related to the Company and an investment in the Company Risks Associated with Jasmin Corp.: Our independent auditors have issued an audit opinion for Jasmin Corp., which includes a statement describing our going concern status. Our financial status creates a doubt whether we will continue as a going concern. As described in Note 2 of our accompanying financial statements, our auditors have issued a going concern opinion regarding the Company. This means there is a doubt we can continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty regarding our ability to continue in business. As such, we may have to cease operations and investors could lose part or all of their investment in the Company. We lack an operating history and have losses, which we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we may suspend or cease operations. We were incorporated on October 7, 2014 and we have not fully developed our proposed business operations and have realized limited revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception to June 30, 2016, was $75. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: • Completion of this Offering, • Our ability to attract customers who will buy our services, • Our ability to generate revenue through the sale of our services. Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses. We cannot guarantee that we will be successful in generating additional revenues in the future. In the event the Company is unable to generate additional revenues, it may be required to seek additional funding. Such funding may not be available, or may not be available on terms, which are beneficial and/or acceptable to the Company. In the event the Company cannot generate additional revenues and/or secure additional financing, the Company may be forced to cease operations and investors will likely lose some or all of their investment in the Company. We possess minimal capital, which may severely restrict our ability to develop our services. If we are unable to raise additional capital, our business may likely fail. We possess minimal capital and must limit the amount of marketing we can perform with respect to our services. We feel we require a minimum of $20,000 to provide sufficient capital to continue with operations and development of the business plan. Our limited marketing activities may not attract enough paying customers to generate sufficient revenue to operate profitably, expand our products, implement our business plan or continue operating our business. Our limited marketing capabilities may have a negative effect on our business and may cause us to limit or cease our business operations which could result in investors losing some or all of their investment in the Company. Because Mr. Chavanaz (our sole officer and director) may have other outside business activities and may have limited time to spend on our business, our operations may be sporadic, which may result in periodic interruptions and cause leak of revenues. 7 Because our officer and director may have other outside business activities and is planning to devote between 20-50% of his time, or 8-20 hours per week each to our operations, our operations may be sporadic and occur at times which are convenient to Mr. Chavanaz.In the event they are unable to fulfill any aspect of their duties to the Company, we may experience a shortfall or complete lack of sales resulting in little or no profits and our future revenues could be harmed. Because management has limited experience in managing a company our business has a higher risk of failure. Our sole officer and director have limited business experience in managing an online retail store. Additionally, our principal executive officer is running a public company. Consequently, management’s decisions and choices may not be well thought out, and we may be unable to contract adequately experienced personal to assist in online marketing, and our operations, earnings and ultimate financial success may suffer irreparable harm as a result. We are dependent upon our current officer. One officer currently manages the Company and we are entirely dependent upon him in order to conduct our operations. If he should resign or die, there will be no one to run Jasmin Corp., and the company has no Key Man insurance. If our current officer is no longer able to serve as such and we are unable to find other persons to replace them, it will have a negative effect on our ability to continue active business operations and could result in investors losing some or all of their investment in the Company. Our controlling stockholder has significant influence over the Company. As of June 30, 2016, Jean-Paul Chavanaz, the Company’s Chief Executive Officer and Secretary, owned 100% of the outstanding common stock, which becomes 50% if all of the shares offered, are sold. As a result, Mr. Chavanaz possesses significant influence over our affairs. His stock ownership and sole directorship, may have the effect of delaying or preventing a future change in control, impeding a merger, consolidation, takeover or other business combination or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control of the Company, which in turn could materially and adversely affect the market price of our common stock. One investor holds a controlling interest in our stock. As a result, the ability of minority shareholders to influence our affairs is extremely limited. One investor, our President, owns a controlling interest in our outstanding common stock on a primary basis. As a result, he has the ability to control all matters submitted to the stockholders of Jasmin Corp. for approval (including the election and removal of directors). A significant change to the composition of our board could lead to a change in management and our business plan. Any such transition could lead to, among other things, a decline in service levels, disruption in our operations and departures of key personnel, which could in turn harm our business. Minority shareholders of Jasmin Corp. will be unable to affect the outcome of stockholder voting as long as Mr. Chavanaz retains a controlling interest. Having only one director limits our ability to establish effective independent corporate governance procedures and increases the control of our president over operations and business decisions. We have only one director, who is our principal executive officer. Accordingly, we cannot establish board committees comprised of independent members to oversee functions like compensation or audit issues. In addition, a tie vote of board members is decided in favor of the chairman, which gives him significant control over all corporate issues, including all major decisions on operations and corporate matters such as approving business combinations. Until we have a larger board of directors that would include some independent members, if ever, there will be limited oversight of our president’s decisions and activities and little ability for minority shareholders to challenge or reverse those activities and decisions, even if they are not in the best interests of minority shareholders. 8 Because our principal assets are located outside of the United States and Jean-Paul Chavanaz, our sole director and officer, resides outside of the United States, it may be difficult for an investor to enforce any right based on U.S. federal securities laws against us and/or Mr. Jean-Paul Chavanaz, or to enforce a judgment rendered by a United States court against us or Mr. Jean-Paul Chavanaz. Our principal operations and assets are located outside of the United States, and Jean-Paul Chavanaz, our sole officer and director, is a non-resident of the United States. Therefore, it may be difficult to effect service of process on Mr. Jean-Paul Chavanaz in the United States, and it may be difficult to enforce any judgment rendered against Mr. Jean-Paul Chavanaz. Accordingly, it may be difficult or impossible for an investor to bring an action against Mr. Jean-Paul Chavanaz, in the case that an investor believes that such investor’s rights have been infringed under the U.S. securities laws, or otherwise. Even if an investor is successful in bringing an action of this kind, the laws of France may render that investor as unable to enforce a judgment against the assets of Mr. Jean-Paul Chavanaz. As a result, our shareholders may have more difficulties in protecting their interests through actions against our management, director or major shareholder, compared to shareholders of a corporation doing business and whose officers and directors reside within the United States. Further, since our assets are located outside the United States, they will be outside of the jurisdiction of United States courts to administer, if we become subject of an insolvency or bankruptcy proceeding. Accordingly, if we declare bankruptcy or insolvency, our shareholders may not receive the distributions on liquidation that they would otherwise be entitled to if our assets were to be located within the United States under United States bankruptcy laws. Risks Associated With This Offering The shares being offered are defined as “penny stock,” the rules imposed on the sale of the shares may affect your ability to resell any shares you may purchase, if at all. The shares being offered are defined as a “penny stock” under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may affect the ability of broker-dealers to make a market in or trade our common stock and may also affect your ability to resell any shares you may purchase in this offering in the public markets. Market for penny stock has suffered in recent years from patterns of fraud and abuse Stockholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: § Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; § Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; § Boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced salespersons; § Excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and, § The wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequential investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. The shares offered by the Company through this offering will be sold without an underwriter, and we may be unable to sell any shares. This Offering is being conducted on a “best-efforts” basis, that is, we are not going to engage the services of an underwriter to sell the shares; we intend to sell them through our sole officer and director, who will receive no commissions. He will offer the shares to friends, relatives, acquaintances and business associates; however, there is no guarantee that they will be able to sell any of the shares. Unless he is successful in selling all of the shares and receiving all of the proceeds from this Offering, we may have to seek alternative financing to implement our business plans. Since there is no minimum for our offering, if only a few persons purchase shares they will lose their money immediately without us being even able to develop a market for our shares. Since there is no minimum with respect to the number of shares to be sold directly by the Company in its offering, if only a few shares are sold, we will be unable to even attempt to create a public market of any kind for our shares. In such an event, it is highly likely that the entire investment of the early and only share purchasers would be lost immediately. You may not revoke your subscription agreement once it is accepted by the Company or receive a refund of any funds advanced in connection with your accepted subscription agreement and as a result, you may lose all or part of your investment in our common stock. Once your subscription agreement is accepted by the Company, you may not revoke the agreement or request a refund of any monies paid in connection with the subscription agreement, even if you subsequently learn information about the Company that you consider to be materially unfavorable. The Company reserves the right to begin using the proceeds from this offering as soon as the funds have been received and will retain broad discretion in the allocation of the net proceeds of this offering. The precise amounts and timing of the Company’s use of the net proceeds will depend upon market conditions and the availability of other funds, among other factors. There can be no assurance that the Company will receive sufficient funds to execute the Company’s business strategy and accomplish the Company’s objectives. Accordingly, the Company’s business may fail and we will have to cease our operations. Additionally, you may be unable to sell your shares of our common stock at a price equal to or greater than the subscription price you paid for such shares, and you may lose all or part of your investment in our common stock. The above mentioned information does not limit any rights that investors may have under the federal securities laws regarding material misstatements or omissions by the Company in the prospectus or registration statement. 9 Due to the lack of a trading market for our securities, you may have difficulty selling any shares you purchase in this Offering. There currently is no public trading market for our common stock. Therefore there is no central place, such as a stock exchange or electronic trading system, to resell your shares. If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale. We plan to contact a market maker to file an application on our behalf to have our common stock listed for quotation on the Over-the-Counter Bulletin Board (OTCBB) immediately following the effectiveness of this Registration Statement. The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume information in over-the-counter (OTC) securities. The OTCBB is not an issuer listing service, market or exchange. Although the OTCBB does not have any listing requirements per se, to be eligible for quotation on the OTCBB, issuers must remain current in their filings with the SEC or applicable regulatory authority. Market Makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. Securities already quoted on the OTCBB that become delinquent in their required filings will be removed following a 30 or 60 day grace period if they do not make their required filing during that time. We cannot guarantee that our application will be accepted or approved and our stock listed and quoted for sale. As of the date of this filing, there have been no discussions or understandings between Jasmin Corp. or anyone acting on our behalf with any market maker regarding participation in a future trading market for our securities. The lack of a public trading market for our shares may have a negative effect on your ability to sell your shares in the future and it also may have a negative effect on the price, if any, for which you may be able to sell your shares. As a result an investment in the Shares may be illiquid in nature and investors could lose some or all of their investment in the Company. Our financial statements may not be comparable to those of companies that comply with new or revised accounting standards. We have elected to take advantage of the benefits of the extended transition period that Section 107 of the JOBS Act provides an emerging growth company, as provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. Our financial statements may, therefore, not be comparable to those of companies that comply with such new or revised accounting standards. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. Our status as an “emerging growth company” under the JOBS Act Of 2012 may make it more difficult to raise capital when we need to do it. Because of the exemptions from various reporting requirements provided to us as an “emerging growth company,” and because we will have an extended transition period for complying with new or revised financial accounting standards, we may be less attractive to investors and it may be difficult for us to raise additional capital as and when we need it. Investors may be unable to compare our business with other companies in our industry if they believe that our financial accounting is not as transparent as other companies in our industry. If we are unable to raise additional capital as and when we need it, our financial condition and results of operations may be materially and adversely affected. We will not be required to comply with certain provisions of the Sarbanes-Oxley Act for as long as we remain an “emerging growth company.” We are not currently required to comply with the SEC rules that implement Sections 302 and 404 of the Sarbanes-Oxley Act, and are therefore not required to make a formal assessment of the effectiveness of our internal controls over financial reporting for that purpose. Upon becoming a public company, we will be required to comply with certain of these rules, which will require management to certify financial and other information in our quarterly and annual reports and provide an annual management report on the effectiveness of our internal control over financial reporting. Though we will be required to disclose changes made in our internal control procedures on a quarterly basis, we will not be required to make our first annual assessment of our internal control over financial reporting pursuant to Section 404 until the later of the year following our first annual report required to be filed with the SEC, or the date we are no longer an “emerging growth company” as defined in the JOBS Act. 10 Our independent registered public accounting firm is not required to formally attest to the effectiveness of our internal control over financial reporting until the later of the year following our first annual report required to be filed with the SEC, or the date we are no longer an “emerging growth company.” At such time, our independent registered public accounting firm may issue a report that is adverse in the event it is not satisfied with the level at which our controls are documented, designed or operating. Reduced disclosure requirements applicable to emerging growth companies may make our common stock less attractive to investors. As an “emerging growth company,” we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including not being required to comply with the auditor attestation requirements of section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. We will incur ongoing costs and expenses for SEC reporting and compliance, without revenue we may not be able to remain in compliance, making it difficult for investors to sell their shares, if at all. Our business plan allows for the estimated $8,000 cost of this Registration Statement to be paid. Going forward, the Company will have ongoing SEC compliance and reporting obligations, estimated as approximately $16,000 annually. Such ongoing obligations will require the Company to expend additional amounts on compliance, legal and auditing costs. In order for us to remain in compliance, we will require future revenues to cover the cost of these filings, which could comprise a substantial portion of our available cash resources. If we are unable to generate sufficient revenues to remain in compliance, it may be difficult for you to resell any shares you may purchase, if at all. Our sole officer and director own 100% of the outstanding shares of our common stock. After the completion of this Offering, they will beneficially own 50% of the outstanding shares assuming all of the shares being offered by the Company are sold. If they choose to sell their shares in the future, it might have an adverse effect on the price of our stock. Rule 144 (i) prohibits re-sales of restricted securities, pursuant to Rule 144, by shareholders of shell companies. Since we are a shell company under the definition contained in Rule 144(i), our sole officer and director, and anyone else who owns restricted stock of the Company, will be unable to resell their respective shares until at least one year after the Company ceases being a shell company, unless those shares are registered in the interim. Unless registered, one year after the Company ceases to be a shell company, if our sole officer and director decide to sell any of their common stock; they will be subject to Rule 144 under the 1933 Securities Act. Rule 144 restricts the ability of a director or officer (affiliate) to sell shares by limiting the sales of securities made under Rule 144 during any three-month period to the greater of: (1) 1% of the outstanding common stock of the issuer; or (2) the average weekly reported trading volume in the outstanding common stock reported on all securities exchanges during the four calendar weeks preceding the filing of the required notice of the sale under Rule 144 with the SEC. Our Sole Officer and Director Currently Own 100% Of The Issued And Outstanding Stock And Will Continue to Control at least 50% Of The Company`s Issued And Outstanding Common Stock After This Offering assuming all the shares being offered by the Company are sold. 11 Presently, the Company’s sole officer and director beneficially own 2,000,000 (100%) shares of the outstanding common stock of the Company. Because of such ownership, investors in this Offering will have limited control over matters requiring approval by Jasmin Corp. shareholders, including the election of directors. Because there is no minimum amount are required to be raised under this Offering, there is no guarantee that our current Shareholder, sole officer and director will own less than a majority of the issued and outstanding shares after the completion or termination of this Offering. Even if our current sole officer and director do own less than a majority of our issued and outstanding shares of common stock following this Offering, they may still remain the single largest beneficial owner of our issued and outstanding shares of common stock. In addition, certain provisions of Nevada State law could have the effect of making it more difficult or more expensive for a third party to acquire, or from discouraging a third party from attempting to acquire, control of the Company. For example, Nevada law provides that approval of a majority of the stockholders is required to remove a director, which may make it more difficult for a third party to gain control of the Company. This concentration of ownership limits the power to exercise control by the minority shareholders. Our sole director and officer will control and make corporate decisions that may differ from those that might be made by the other shareholders. Due to the controlling amount of his share ownership in our Company, our director will have a significant influence in determining the outcome of all corporate transactions, including the power to prevent or cause a change in control. His interests may differ from the interests of other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. Our future results may vary significantly in the future which may adversely affect the price of our common stock. It is possible that our quarterly revenues and operating results may vary significantly in the future and that period-to-period comparison of our revenues and operating results are not necessarily meaningful indicators of the future. You should not rely on the results of one quarter as an indication of our future performance. It is also possible that in some future quarters, our revenues and operating results will fall below our expectations or the expectations of market analysts and investors. If we do not meet these expectations, the price of our common stock may decline significantly. We Are Unlikely To Pay Dividends To date, we have not paid, nor do we intend to pay in the foreseeable future, dividends on our common stock, even if we become profitable. Earnings, if any, are expected to be used to advance our activities and for general corporate purposes, rather than to make distributions to stockholders. Prospective investors will likely need to rely on an increase in the price of Company stock to profit from his or her investment. There are no guarantees that any market for our common stock will ever develop or that the price of our stock will ever increases. If prospective investors purchase Shares pursuant to this Offering, they must be prepared to be unable to liquidate their investment and/or lose their entire investment. Since we are not in a financial position to pay dividends on our common stock, and future dividends are not presently being contemplated, investors are advised that return on investment in our common stock is restricted to an appreciation in the share price. The potential or likelihood of an increase in share price is questionable at best. Our shares may not become eligible to be traded electronically, which would result in brokerage firms being unwilling to trade them. If we become able to have our shares of common stock quoted on the OTCBB, we will then try, through a broker-dealer and its clearing firm, to become eligible with the Depository Trust Company ("DTC") to permit our shares to trade electronically. If an issuer is not “DTC-eligible,” then its shares cannot be electronically transferred between brokerage accounts, which, based on the realities of the marketplace as it exists today (especially the OTCBB), means that shares of a company will not be traded (technically the shares can be traded manually between accounts, but this takes days and is not a realistic option for companies relying on broker dealers for stock transactions - like all companies on the OTCBB. What this boils down to is that while DTC-eligibility is not a requirement to trade on the OTCBB, it is a necessity to process trades on the OTCBB if a company’s stock is going to trade with any volume. There are no assurances that our shares will ever become DTC-eligible or, if they do, how long it will take. 12 United States state securities laws may limit secondary trading, which may restrict the states in which and conditions under which you can sell the shares offered by this prospectus. There is no public market for our securities, and there can be no assurance that any public market will develop in the foreseeable future. Secondary trading in securities sold in this offering will not be possible in any state in the U.S. unless and until the common shares are qualified for sale under the applicable securities laws of the state or there is confirmation that an exemption, such as listing in certain recognized securities manuals, is available for secondary trading in such state. There can be no assurance that we will be successful in registering or qualifying our securities for secondary trading, or identifying an available exemption for secondary trading in our securities in every state. If we fail to register or qualify, or to obtain or verify an exemption for the secondary trading of, the securities in any particular state, the securities could not be offered or sold to, or purchased by, a resident of that state. In the event that a significant number of states refuse to permit secondary trading in our securities, the market for our securities could be adversely affected. Description** If 25% shares sold, $20,000 If 50% shares sold, $40,000 If 75% shares sold, $60,000 If 100% shares sold, $80,000 Fees Fees Fees Fees Professional fees: SEC reporting and compliance Offering expanses $8,000 $8,000 $8,000 $8,000 $8,000 $8,000 $8,000 $8,000 Renting an office space Establishing an office Purchasing additional equipment Raw materials   Website development Marketing and advertising Sales person salary Production assistant salary Other expenses - $1,500 - $1,000 $1,000 - - - $500 $5,760 $3,000 $500 $4,040 $1,200 $2,600 - $6,000 $900 $7,800 $4,000 $4,500 $8,400 $2,500 $4,800 $4,200 $6,000 $1,800 $9,600 $4,700 $7,500 $14,400 $3,500 $7,400 $6,000 $8,400 $2,500 Total $ If we have less than 300 record shareholders at the beginning of any fiscal year, other than the fiscal year within which this registration statement becomes effective, our reporting obligations under section 15(d) of the Exchange Act will be suspended. There is a significant risk that we will have less than 300 record shareholders at our next fiscal year end and at the conclusion of this offering. If we have less than 300 record shareholders, our reporting obligations under Section 15(d) of the Exchange Act will be suspended, and we would no longer be obligated to provide periodic reports following the Form 10-K for the fiscal year end immediately following this offering. Furthermore, if, at the beginning of any fiscal year, we have fewer than 300 record shareholders for the class of securities being registered under this registration statement, our reporting obligations under Section 15(d) of the Exchange Act will be automatically suspended for that fiscal year. If we were to cease reporting, you will not have access to updated information regarding the Company’s business, financial condition and results of operation. USE OF PROCEEDS The following table details the Company’s intended use of proceeds from this Offering, for the first twelve (12) months after successful completion of the Offering. None of the expenditures itemized are listed in any particular order of priority or importance. The aggregate proceeds of the Company will be allocated as follows: There is no minimum amount we are required to raise in this offering and any funds received will be immediately available to us. **The above expenditures are defined as follows: The finds are planning to be used in the following priority: Professional fees: Pertains to legal services and accounting fees that will be incurred by the company. Renting an office space: Expanses for renting a bigger office place as representation stage of our company. Establishing an office: We are planning to spend certain above-mentioned amounts on design of our office and purchase needed office tools if necessary. Website development: Pertains to the payments that will be made to design and develop our website. Purchasing additional equipment: Pertains on purchasing additional equipment for our operations. Raw materials: The Company will need raw materials for production the design items and selling them to potential customers. This item of expenditure is ongoing requirement through all time of our operations, when and if we have orders from our potential customers. Marketing and advertising: Pertains to the cost of advertising and marketing our products. Sales person salary and Production assistant salary: Pertains for the salary of our future workers if any. Other expenses: These are the costs of operating our office including telephone services, mail, stationary, office supplies, bank service fees and charges, equipment repairs and other miscellaneous expenses. There is no assurance that we will be able to raise the entire $80,000 with this Offering. If we do not raise sufficient funds to cover professional fees, estimated to be $16,000 for the first 12 months, we would not be able to remain reporting with the SEC, and therefore we would not be able to obtain an OTCBB quotation. DETERMINATION OF OFFERING PRICE The price of the shares we are offering was arbitrarily determined in order for us to rise up to a total of $80,000 in this Offering. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. Among the factors considered were our lack of operating history, the proceeds to be raised by the offering, the amount of capital to be contributed by purchasers in this offering in proportion to, the amount of stock to be retained by our existing Stockholders, and our relative cash requirements. DILUTION Dilution represents the difference between the Offering price and the net tangible book value per share immediately after completion of this Offering. Net tangible book value is the amount that results from subtracting total liabilities and from total assets.Dilution arises mainly as a result of our arbitrary determination of the Offering price of the shares being offered. Dilution of the value of the shares you purchase is also a result of the lower book value of the shares held by our existing stockholder. The historical net tangible book value as of June 30, 2016 was $1,925 or approximately $0.001 per share. Historical net tangible book value per share of common stock is equal to our total tangible assets less total liabilities, divided by the number of shares of common stock outstanding as of June 30, 2016. The following table sets forth as of June 30, 2016, the number of shares of common stock purchased from us and the total consideration paid by our existing stockholders and by new investors in this offering if new investors purchase 25%, 50%, 75% or 100% of the offering, after deduction of offering expenses payable by us, assuming a purchase price in this offering of per share of common stock. 13 Funding level 100 % 75 % 50 % 25 % Gross proceeds $ 80,000 $ 60,000 $ 40,000 $ 20,000 Offering expenses $ 8,000 $ 8,000 $ 8,000 $ 8,000 Net proceed $ 72,000 $ 52,000 $ 32,000 $ 12,000 Net tangible book value prior to this offering $ 1,925 $ 1,925 $ 1,925 $ 1,925 Net tangible book value after this offering $ 73,925 $ 53,925 $ 33,925 $ 13,925 Shares outstanding after offering 4,000,000 3,500,000 3,000,000 2,500,000 Offering price per share $ 0.04 $ 0.04 $ 0.04 $ 0.04 Net tangible book value per share prior to offering $ 0.001 $ 0.001 $ 0.001 $ 0.001 Price per share to existing shareholder $ 0.001 $ 0.001 $ 0.001 $ 0.001 Increase per Share attributable to Investors $ 0.0175 $ 0.0144 $ 0.0103 $ 0.0046 Pro forma net tangible book value per share after offering $ 0.0185 $ 0.0154 $ 0.0113 $ 0.0056 Dilution to investors $ 0.0215 $ 0.0246 $ 0.0287 $ 0.0344 Dilution as a percentage of offering price 53.8 % 61.48 % 71.73 % 86.08 % Shares outstanding before the offering 2,000,000 2,000,000 2,000,000 2,000,000 Shares after offering held by public investors 2,000,000 1,500,000 1,000,000 500,000 Percentage of ownership after offering (existing stockholder) 50 % 57.14 % 66.67 % 80 % Percentage of ownership after offering (public investors) 50 % 42.86 % 33.33 % 20 % Capital contributions (existing stockholder) $ 2,000 $ 2,000 $ 2,000 $ 2,000 Capital contributions (public investors) $ 80,000 $ 60,000 $ 40,000 $ 20,000 Percentage of capital contributions by existing shareholder 2.44 % 3.23 % 4.76 % 9.09 % Percentage of capital contributions by new investors 97.56 % 96.77 % 95.24 % 90.91 % SELLING SECURITY HOLDERS 14 Not applicable. We do not have any selling security holders. PLAN OF DISTRIBUTION Our sole officer and director will sell shares offered by the Company This is a self-underwritten (“best-efforts”) Offering. This Prospectus is part of a prospectus that permits our sole officer and director to sell the shares being offered by the Company directly to the public, with no commission or other remuneration payable to them for any shares they may sell. There are no plans or arrangements to enter into any contracts or agreements to sell the shares with a broker or dealer. Jean-Paul Chavanaz, our sole officer and director, will sell the shares and intend to offer them to friends, family members and business acquaintances. In offering the securities on our behalf, our sole officer and director will rely on the safe harbor from broker dealer registration set out in Rule 3a4-1 under the Securities Exchange Act of 1934. Our sole officer and director will not register as broker-dealers pursuant to Section 15 of the Securities Exchange Act of 1934, in reliance upon Rule 3a4-1, which sets forth those conditions under which a person associated with an issuer may participate in the offering of the issuer's securities and not be deemed to be a broker-dealer. · Our sole officer and director are not subject to a statutory disqualification, as that term is defined in Section 3(a)(39) of the Act, at the time of his participation; and, · Our sole officer and director will not be compensated in connection with his participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; and · Our sole officer and director are not, nor will be at the time of his participation in the offering, an associated person of a broker-dealer; and · Our sole officer and director meet the conditions of paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that they (A) primarily perform, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of our Company, other than in connection with transactions in securities; and (B) is not a broker or dealer, or been an associated person of a broker or dealer, within the preceding twelve months; and (C) has not participated in selling and offering securities for any Issuer more than once every twelve months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Our officers, directors, control persons do not intend to purchase any shares in this offering. Terms of the Offering The Shares offered by the Company will be sold at the fixed price of $0.04 per share until the completion of this Offering. There is no minimum amount of subscription required per investor, and subscriptions, once received, are irrevocable. 15 This Offering commenced on the date the registration statement was declared effective (which also serves as the date of this prospectus) and continues for a period of 270 days, unless we extend the Offering period for an additional 90 days, or unless the offering is completed or otherwise terminated by us (the "Expiration Date"). This Offering has no minimum and, as such, we will be able to spend any of the proceeds received by us. Offering Proceeds We will be selling all of the 2,000,000 shares of common stock we are offering as a self-underwritten Offering. There is no minimum amount we are required to raise in this offering and any funds received will be immediately available to us. Procedures and Requirements for Subscription If you decide to subscribe for any Shares in this Offering, you will be required to execute a Subscription Agreement and tender it, together with a check or certified funds to us. Subscriptions, once received by the Company, are irrevocable. All checks for subscriptions should be made payable to “Jasmin Corp.”. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. We will return all monies from rejected subscriptions immediately to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. DESCRIPTION OF SECURITIES TO BE REGISTERED Our authorized capital stock consists of 75,000,000 shares of common stock, par value $0.001. Common Stock The holders of our common stock (i) have equal ratable rights to dividends from funds legally available, therefore, when, as and if declared by our Board; (ii) are entitled to share in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; (iii) do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and (iv) are entitled to one non-cumulative vote per share on all matters on which stockholders may vote. Reference is made to the Company’s Articles of Incorporation, By-laws and the applicable statutes of the State of Nevada for a more complete description of the rights and liabilities of holders of the Company’s securities. Non-cumulative Voting Holders of shares of our common stock do not have cumulative voting rights; meaning that the holders of 50.1% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, and, in such event, the holders of the remaining shares will not be able to elect any of our directors. Cash Dividends As of the date of this Prospectus, we have not paid any cash dividends to stockholders. The declaration of any future cash dividend will be at the discretion of our Board and will depend upon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions. It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. INTEREST OF NAMED EXPERTS AND COUNSEL None of the below described experts or counsel have been hired on a contingent basis and none of them will receive a direct or indirect interest in the Company. 16 Our audited financial statements for the periods ended June 30, 2016 and 2015, are included in this prospectus. Pritchett, Siler & Hardy, P.C. has audited our June 30, 2016 and 2015, financial statements. We include the financial statements in reliance on their reports, given upon their authority as experts in accounting and auditing. McMurdo Law Group, LLC with an address 28 West 44th Street, 16th Floor, New York, New York 10036 has provided an opinion upon the validity of the common stock offered hereby. No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis or had, or is to receive, in connection with the offering, a substantial interest, directly or indirectly, in us, nor was any such person connected with us as a promoter, managing or principal underwriter, voting trustee, director, officer or employee. INFORMATION WITH RESPECT TO THE REGISTRANT PLAN OF OPERATION We intend to commence operations in the business of unique decoration items production made from cork materials. We have generated limited revenues as of the date of this filing and our principal business activities to date consist of creating a business plan, purchased wood engraving machine and flatbed printer for our future operations, creating our webpage, a signed rent agreement to lease our office space from July 2016 for one year and signed contract with Un Rien De Vous, designing company, for one year term with an option of extension for future sales orders. As of the date of this filing the Company has generated $4,850 from selling its design items to our first customer Un Rien De Vous, the agreement with them is filed as Exhibit 10.3 to this registration statement. Jasmin Corp’s corporate address is 33 Rue Theophile Lamy, Bourges 18000 France. Our telephone number in France is 0033644631118. Our current cash balance will not be sufficient to fund our operations for the next 12 months, if we are unable to successfully raise money in this offering. However, if we sell less than a half of the securities offered for sale by the Company and raise the gross proceeds of $20,000 will satisfy cash requirements for 12 months and we will not be required to raise additional funds to meet operating expenses, but our company’s development will be strictly limited. If we sell more than a half of the shares in this offering, we believe the money will last for more than a year, and also provide funds for growth development of the Company. If we need more money we will have to revert to obtaining additional financing by way of a private debt or equity financing. We may also utilize funds from Mr. Chavanaz, our sole officer and director, who has informally agreed to advance funds to allow us to pay for offering costs, filing fees, professional fees, including fees payable in connection with the filing of this registration statement and operation expenses. There is no a maximum amount of funds that our President has agreed to advance. Mr. Chavanaz, however, has no formal commitment, arrangement or legal obligation to advance or loan funds to the company. Our independent registered public accountant has issued a going concern opinion. This means that there is a doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have generated limited revenues as of the date of this filing. During first months after completion of this offering, we will establish our office and develop our web site, make samples of our products and will be developing our marketing campaign and we believe we will start to sell our product and earn revenue. Until this time, we do not believe that our operations will be profitable. There is no assurance we will ever reach that stage. We will not be conducting any product research or development. We do not expect to sell our equipment. Further we do not expect significant changes in the number of employees. Upon completion of our public offering, our specific goal is to profitably sell our products to our future clients. After the effectiveness of our registration statement by the Securities and Exchange Commissions, we intend to concentrate our efforts on raising capital. During this period, our operations will be limited due to the limited amount of funds on hand. Our plan of operations following the completion and priority of spending raised funds if any is as follows: Renting an office space Time frames 1st -2nd month Material costs: $5,760-$9,600 Upon completion of the offering we plan to spend certain funds on renting bigger office space for our production and every day needs. If we sell 25% from the offered shares we will stay at the same place as we are renting now which is paid from the loan of our Director and no funds from this offering will be spent in this case. If we sell 50% of the offered shares we will rent a bigger office space which will cost the Company $5,760 per year, approximately $480 per month. In case of selling 75% of the offered shares we will rent a space with the price $650 per month and $7,800 in total amount. If all of the shares are sold in this offering our lease expanses will cost us $9,600 in total amount. We are planning to rent two offices with the prices of $400 per month each in the perfect scenario. Jasmin Corp. has also signed an agreement for leasing an office space from July 2016, which is filed as Exhibit 10.2. Establish our Office Time Frame: 1st- 3rd months Material costs: $1,500-$4,700 Upon completion of the offering we plan to set up an office in France and acquire the necessary equipment to continue operations. We plan to purchase office equipment such as computer, telephones, fax, office supplies and furniture. Our sole officer and director, Jean-Paul Chavanaz will take care of our initial administrative duties. We believe that it will cost at least $1,500 in case of selling 25% from offered shares to set up office and obtain the necessary equipment and stationery to continue operations. In case of selling 50% of the offered shares we will spend $3,000 on our office establishment. If we sell 75% of the shares offered we would buy better equipment with advanced features that will cost us approximately $1,000 more. In this case, set up costs will be approximately $4,000. In the event we sell all of the shares offered we would buy additional and more advanced equipment that will help us in everyday operations; therefore the office set up cots will be approximately $4,700. 17 Develop Our Website Time Frame: 2nd – 8th months Material costs: $1,000-$3,500 During this period, we intend to begin developing our website. Our sole officer and director, Jean-Paul Chavanaz is in charge of registering our web domain. As of the date of this prospectus we have identified and registered a domain name for our website www.jasmincorp.com. Once we register our web domain, we plan to hire a web designer to help us with designing and developing our website. We do not have any written agreements with any web designers at current time. The website development costs, including site design and implementation will be approximately $1,000-$1,200 in the event of selling 25% and 50% of the offered shares. If we sell 75% or 100% of the shares in this offering and all of the shares offered we would develop more sophisticated and well-designed website, therefore developing cost will be $2,500 and $3,500 accordingly. Updating and improving our website will continue throughout the lifetime of our operations. Purchasing additional equipment Time Frame: 3rd - 12th months Material costs: $500-$7,500 The Company is panning to expand its operations in case of generating additional funds in this offering and attracting customers to by our design items made from cork materials mostly.
